McCay, J.
We have carefully read this bill, and are unable to see any error in the judgment of the Court below in sustaining the demurrer. So far as the complainant can get any relief he *408has his remedy at law. He pleaded to each of the suits the áame facts he sets up in his bill, and the remedy at law is just as complete as it is in equity. If by his own fault he has gotten into trouble, neither equity nor law will relieve him, and if his difficulties are such as excuse him, a Court of Law can do it as well as a Court of Equity. "Various Acts of the Legislature, passed since the emancipation of the slaves, protect administrators in having made payments which, as it turned out, should not have been paid. If his case is covered by those Acts, he can plead them at law when it is attempted to make him personally liable.
1. As to the injunction prayed, to prevent a suit in the Circuit Court of the United States, the State Courts will not enjoin persons from proceeding there, nor will the United States Courts enjoin suits in the State Courts, except to enforce obedience to .process already issued' against suitors already in Court.' 2 Story’s Equity, sec. 900, and cases cited.
2. To make out a case for marshaling assets, there must be conflicting rights of doubtful character to be settled, producing danger to the administrator, or some complication, which a Court of Law has not the machinery to manage. • This case presents no such difficulties, and equity has no jurisdiction over it, Judgment affirmed.